PER CURIAM.
Corey Lorenzo Woodfolk appeals the district court’s orders denying his motion to vacate judgment under Fed.R.Civ.P. 60(b)(4) and denying his petition for writ of mandamus. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Woodfolk, No. CR-93-419-JFM (D.Md. Mar. 22, 2001); Woodfolk v. United States, No. CA-01-727-JFM (D.Md. Apr. 2, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.